Exhibit 10.1

 

EXECUTIVE TRANSITION AGREEMENT

 

This Executive Transition Agreement (“Agreement”) is made and entered into by
and between H. Clark Hickock (“Executive”) and REMEC, Inc. (“REMEC” or the
“Company”), together referred to as “the parties,” based on the following facts:

 

RECITALS

 

  A. REMEC is a California corporation with its principal place of business in
Del Mar, California.

 

  B. Executive has been employed, among other positions, as Executive Vice
President, Global Operations of REMEC.

 

  C. Executive has resigned his employment with REMEC effective 5:00 p.m. (PDT)
June 21, 2004, and REMEC desires to facilitate Executive’s employment
transition, recognizing his many contributions to the Company.

 

  D. It is the intent of the parties in entering this Agreement to set forth all
agreements between the parties and to settle and resolve any and all claims of
Executive that exist or may exist as a result of Executive’s employment, or the
termination of his employment.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the parties hereby agree as follows:

 

1. Termination of Employment. Executive has submitted his resignation and REMEC
has accepted his resignation. As a result of Executive’s resignation, Executive
has been relieved of all duties at REMEC and his employment with REMEC
terminated effective 5:00 p.m. (PDT) June 21, 2004 (“Termination Date”).

 

2. Transition Payment to Executive. REMEC will pay to Executive the gross sum of
One Hundred Twenty-Four Thousand Eight Hundred ($124,800.00), in consideration
for the promises and covenants contained in this Agreement. This transition
payment, which is equivalent to six (6) months of Executive’s salary, is in
addition to the other wages and benefits set forth in Section 3.1 to which
Executive is entitled upon his termination of employment. This severance payment
will be made in six (6) equal monthly installments (less all applicable
withholdings), with the first payment to be made within three (3) days of the
Effective Date of this Agreement as defined in Paragraph 9(c) below, and the
remaining installments to be paid monthly thereafter for five (5) months, unless
the Executive elects to receive the amount in one lump sum payment or the
parties mutually agree to another payment schedule.

 

3. Wages and Benefits.

 

3.1 Accrued Wages and Vacation; Expenses. Promptly and within the period



--------------------------------------------------------------------------------

of time mandated by law, REMEC shall pay the Executive (i) any unpaid base
salary due for periods through the Termination Date; (ii) all of the Executive’s
accrued and unused vacation pay through the Termination Date; and (iii)
following submission of proper expense reports by the Executive, reimbursement
for all expenses reasonably and necessarily incurred by the Executive in
connection with the business of REMEC prior to the Termination Date.

 

3.2 Life Insurance, Medical Benefits and COBRA. REMEC will pay Executive’s
premiums under COBRA coverage to continue Executive’s current life insurance,
medical, dental and long term disability coverage for Executive and any eligible
and enrolled dependents for six (6) months after the Termination Date, or until
Executive obtains comparable coverage through new employment, whichever occurs
first. Any further coverage beyond that period will be solely the responsibility
of Executive. Nothing herein is intended to affect Executive’s rights under
COBRA, as such rights may exist at the termination of his employment.

 

3.3 Electronic Equipment. Executive may retain for his personal use the cellular
telephone handset and laptop computer provided for his use by the Company.
Executive shall be responsible for all monthly fees and usage charges for
cellular telephone service after the Termination Date.

 

3.4 No Other Payments or Benefits. Executive expressly acknowledges that the
payments and benefits set forth in Sections 2, 3.2 and 3.3 above include
payments and benefits to which he is not otherwise entitled, and that Executive
is not entitled, pursuant to prior contracts, agreements or otherwise, to any
other payment, benefit or consideration in connection with the termination of
his employment with REMEC beyond that set forth in this Agreement.

 

4. Release of Claims.

 

4.1 Release by Executive. Except for the obligations of REMEC incurred pursuant
to this Agreement, Executive, for himself and for his heirs, assigns, executors,
successors and each of them, hereby releases and forever discharges REMEC, and
its subsidiaries, divisions, affiliates, partners, officers, employees (past or
present), agents, attorneys, representatives, heirs, assigns, executors,
administrators and successors, or any of them (collectively “Releasees”), from
any and all claims, demands, actions and causes of action, in law or in equity,
suits, liability, demands, losses, costs or expenses known or unknown, suspected
or unsuspected, that Executive now has or may have against the Releasees, or any
of them, arising out of, or in any way connected with the occurrences, affairs,
and transactions between them. This release is intended to have the broadest
possible application and includes, but is not limited to, any internal grievance
of any kind, as well as any claim for severance pay, unpaid salary, bonuses, or
other benefits, breach of contract, wrongful termination, defamation, infliction
of emotional distress, fraud, conspiracy, or sexual or other harassment or
employment discrimination arising under federal, state or local law, including
but not limited to the California Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, and the Age
Discrimination in Employment Act of 1967, as amended.

 

4.2 Release by REMEC. Except for the obligations of Executive incurred pursuant
to this Agreement and as provided for in Section 6 below, REMEC forever and
unconditionally waives and releases any and all claims, demands, damages,
actions and causes of

 

2



--------------------------------------------------------------------------------

action of every kind and nature, known and unknown, existing or claimed to
exist, which it has or might have against Executive, including but not limited
to any and all claims arising out of or in any way related to Executive’s
employment or his role as an officer of the Company.

 

5. Section 1542 Waiver. The parties acknowledge that they are aware of the
provisions of section 1542 of the California Civil Code, which provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”

 

The parties hereby waive and relinquish all rights and benefits which they may
have under section 1542 of the California Civil Code, or the law of any other
state or jurisdiction, or common law principle, to the same or similar effect.

 

6. Unknown or Different Facts or Law. The parties acknowledge that they may
discover facts or law different from, or in addition to, the facts or law they
know or believe to exist with respect to a Released Claim. They agree,
nonetheless, that this Agreement and the releases contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or law, with the exception of any act by the Executive of active and
deliberate dishonesty, with actual dishonest purpose and intent.

 

7. Knowing and Voluntary Agreement. Executive acknowledges that he has read and
understands this Agreement, that he has been advised to consult with an attorney
regarding this Agreement, and that he has received all advice he deems necessary
prior to executing this Agreement. Executive acknowledges he has been given
adequate time to consider whether to enter into this Agreement, and has taken as
much of this time as he deems necessary to consider whether to enter into this
Agreement. Executive acknowledges that he is entering into this Agreement freely
and voluntarily and without coercion, duress, fraud or undue influence of any
kind whatever.

 

8. No Admission of Liability. This Agreement is not an admission of liability on
the part of REMEC, or any of the Releasees. This Agreement is not an admission
directly, or by implication, that REMEC has violated any law, regulation, rule,
or contractual right, or any other duty or obligation of any kind, including any
duty or obligation owed to or allegedly owed to Executive.

 

9. Compliance with Older Workers’ Benefits Protection Act. The parties intend
that the release contained above be a knowing and voluntary release of age
discrimination claims arising under the Age Discrimination in Employment Act of
1967. In accordance with the requirements of the Older Workers’ Benefit
Protection Act, the parties agree to the following provisions.

 

a. Executive has been advised to consult with an attorney regarding the terms of
this Agreement, and he has received all legal counsel and advice he requires
regarding this Agreement;

 

3



--------------------------------------------------------------------------------

b. Executive has been given 21 days in which to consider whether to enter into
this Agreement, and has taken as much of this time as he deems necessary; and

 

c. This Agreement shall not become binding or effective until the eighth day
following Executive’s execution of it (the “Effective Date”). Until the
Effective Date, Executive may revoke this Agreement by delivering a written
notice of revocation that is received on behalf of REMEC by the President of
REMEC, Inc., Thomas Waechter, on or before the Effective Date. In the event
Executive invokes his right of revocation as provided herein, REMEC shall have
no further obligations to Executive under this Agreement.

 

10. Promise Not to Prosecute. The parties agree that they will not prosecute or
allow to be prosecuted on their behalf, in any court, whether state or federal,
any claim or demand of any type related to the matters released above, it being
the intention of the parties that with the execution of this Agreement, except
for the payments and benefits described in this Agreement, the released parties
will be absolutely, unconditionally and forever discharged of and from all
obligations as set forth above. The parties agree that in the event any released
claim is instituted, this Agreement shall constitute an affirmative defense to
such claim sufficient to warrant the immediate dismissal, with prejudice, of
such claim.

 

11. Nondisparagement. The parties shall not make any negative, derogatory or
disparaging statements, publications or comments, regarding each other. This
specifically includes, but is not limited to, statements, publications or
comments made about REMEC management that Executive had contact with during his
employment with REMEC. This section shall in no way prevent the parties from
testifying truthfully pursuant to an enforceable subpoena.

 

12. Nonsolicitation Of Employees. For a period of twelve (12) months following
the Termination Date, the Executive will not, directly or indirectly, solicit
any employee of REMEC or any of its subsidiaries, divisions or affiliates to
terminate employment with such entity, or accept employment with any other
entity.

 

13. Non-Assignment of Claims. The parties represent and warrant that they have
the authority to enter into this Agreement on their own behalf and to bind all
persons or entities that may claim through them. The parties represent and
warrant that they have not assigned or transferred, or purported to assign or
transfer, to any person or entity, any right or claim being hereby released.

 

14. Confidentiality. The parties agree that confidentiality is one of the most
important terms of this Agreement, and that the terms of this Agreement are a
private matter. The parties agree that they will not divulge or disclose the
terms of this Agreement subject to the following:

 

a. Executive may disclose the terms of this Agreement as required by any
governmental agency or to comply with a lawfully-issued subpoena or court order;

 

b. Executive may disclose the terms of this Agreement to his spouse so long as
she is informed of Executive’s obligation to keep the Agreement confidential,
and promises to comply with the terms of the Agreement; and

 

4



--------------------------------------------------------------------------------

c. Executive may disclose the terms of this Agreement to his tax advisors and
attorneys, but only to the extent that it is required for the rendering of
professional services, so long as the person is informed of Executive’s
obligation to keep this Agreement confidential prior to the disclosure of the
information, and promises to comply with the terms of the Agreement.

 

d. REMEC may disclose the terms of this Agreement: (i) as required by any
governmental agency or to comply with a lawfully-issued subpoena or court order,
or (ii) to its tax advisors, auditors and attorneys, but only to the extent that
it is required for the rendering of professional services, so long as the person
is informed of REMEC’s obligation to keep this Agreement confidential prior to
the disclosure of the information, and promises to comply with the terms of the
Agreement.

 

15. Nondisclosure of Proprietary Information. Executive confirms that he will
abide by the terms of the confidentiality provisions of all Non-Disclosure and
Confidentiality Agreements entered into between himself and REMEC or by him on
behalf of REMEC, and all similar obligations imposed by law. Executive
understands that these obligations extend to the successors and assigns of
REMEC, and that the obligation to maintain information as confidential extends
even after the termination of his employment notwithstanding any other provision
in this Agreement.

 

16. Cooperation. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.

 

17. Return of REMEC Property. Except as provided in Section 3.3 above, all
property of REMEC held by Executive, such as keys, credit cards, electronic
equipment, memoranda, notes, lists, records or other documents (and all copies
thereof), if any, concerning REMEC is the property of REMEC and shall be
delivered by Executive to REMEC promptly after the Termination Date.

 

18. Waiver. No waiver by any party hereto of any breach of this Agreement by any
other party shall operate or be construed as a waiver of any other or subsequent
breach. No waiver by any party hereto of any breach of this Agreement by any
other party hereto shall be effective unless it is in writing and signed by the
party claimed to have waived such breach.

 

19. Modifications. This Agreement may be amended only by a written instrument
executed by the parties hereto.

 

20. Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of the parties, and their respective successors and assigns, heirs,
executors and administrators, if any.

 

21. Arbitration of Disputes. Any disputes between Executive and Releasees,
arising out of or in any way connected to the terms of this Agreement, or the
parties’ rights or obligations with respect to Executive’s termination from
REMEC, shall be resolved by binding arbitration before a single arbitrator
pursuant to the then current Employment Dispute Resolution

 

5



--------------------------------------------------------------------------------

Rules of the American Arbitration Association. The arbitrators’ and
administrative fees of arbitration shall be paid by REMEC. The parties hereby
agree that any arbitration shall take place in San Diego County, California.

 

22. Headings and Ambiguities. The section headings used in this Agreement are
for the convenience of the parties and shall not affect the interpretation or
construction of any of the provisions hereof. Executive acknowledges that he has
had the opportunity to consult with counsel regarding this Agreement, and fully
negotiate the contents of this Agreement. Executive expressly waives any common
law or statutory rule of construction that ambiguities are to be construed
against the drafter of the Agreement, and Executive agrees that the language of
this Agreement shall be in all cases construed as a whole, according to its fair
meaning.

 

23. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties. It supersedes all prior
understandings and agreements, both oral and written. There is no other
agreement, written or oral, express or implied between the parties with respect
to the subject matter hereof.

 

24. Severability. Should any court of competent jurisdiction determine that any
term or provision of this Agreement is unenforceable, such term or provision
shall be deemed to be deleted as though it had never been a part of this
Agreement, and the validity, legality and enforceability of the remaining terms
and provisions shall not be in any way affected or imperiled thereby.

 

25. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California.

 

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

26. Counterparts. This Agreement may be signed in counterparts by the parties in
order to expedite the execution of the same.

 

The parties to this Agreement, with the benefit of representation and advice of
counsel, have read the foregoing Agreement and fully understand each and every
provision contained herein, and intend to be bound by all of the terms of this
Agreement.

 

Dated: June 23, 2004

  

By:

 

/s/ H. Clark Hickock

--------------------------------------------------------------------------------

        

H. Clark Hickock

Dated: June 23, 2004

      

REMEC, INC.

        

a California corporation

    

By:

 

/s/ Thomas H. Waechter

--------------------------------------------------------------------------------

        

Thomas H. Waechter

    

Its:

 

President and Chief Operating Officer

 

7